     Case 2:15-cv-00416-GEB-CKD Document 11 Filed 12/29/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MARIO PENA,                                       No. 2:15-cv-0416 CKD P
12                      Petitioner,
13           v.                                        ORDER TO SHOW CAUSE
14   SCOTT FRAUENHEIM,
15                      Respondent.
16

17           On April 13, 2015, the court stayed petitioner’s application for writ of habeas corpus so

18   that petitioner could seek relief with respect to some of his claims in California courts. Petitioner

19   was ordered to inform the court when he had exhausted state court remedies with respect to all of

20   his claims. Petitioner has not filed anything with the court since the court ordered that this matter

21   be stayed.

22           Good cause appearing, IT IS HEREBY ORDERED that petitioner show cause within 21

23   days why this action should not be dismissed. Failure to respond to this order will result in a

24   recommendation that this matter be dismissed.

25   Dated: December 29, 2020
                                                      _____________________________________
26
                                                      CAROLYN K. DELANEY
27                                                    UNITED STATES MAGISTRATE JUDGE

28   1/pena0416.osc
